t c memo united_states tax_court harvey i epstein and arlene b epstein petitioners v commissioner of internal revenue respondent docket no filed date on the facts held p wife is an innocent spouse within the meaning of sec_6013 i r c as to that part of the deficiencies in income_tax determined by the commissioner for and attributable to the grossly_erroneous_items of p husband in those years richard s kestenbaum and bernard s mark for petitioners william j gregg and thomas j kerrigan for respondent memorandum findings_of_fact and opinion nims judge respondent determined the following deficiencies in petitioners' federal_income_tax and additions to tax_year deficiency dollar_figure big_number big_number additions to tax sec_6653 dollar_figure big_number respondent also determined additional interest under sec_6621 for each year as a result of substantial underpayments of income_tax attributable to tax_motivated_transactions after concessions the only remaining issue for decision is whether petitioner arlene b epstein petitioner or arlene is entitled to claim innocent spouse status under the provisions of sec_6013 for each of the years in issue the relevant years all section references unless otherwise specified are to sections of the internal_revenue_code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioners resided in atlantic beach new york when they filed their petition findings_of_fact petitioners were married in and were still married at the time of trial throughout the relevant years they resided in a house they bought in or for approximately dollar_figure located pincite piermont avenue hewlett bay park new york petitioner harvey i epstein harvey is a graduate of dartmouth college after graduation he held several jobs and was president of dreyfus sales corporation for a period of time until or when he left dreyfus and became a consultant during the relevant years harvey was a general_partner and investor in certain limited_partnerships which generated substantial putative losses which petitioners claimed as deductions on their return for the relevant years harvey earned a salary from harvey i epstein ltd which was reflected on w-2 forms and reported on petitioners' tax returns for the relevant years in harvey also received a dollar_figure salary from pace funding corp also reflected on a form_w-2 and duly reported on petitioners' return arlene is a graduate of barnard college she also received a master's degree in education from columbia and a master's degree in humanities from hofstra university arlene was employed as a teacher for or months shortly after her marriage but stopped teaching when she became pregnant and never returned to teaching when her daughter attained age arlene reentered the work force on a part-time basis beginning in and thereafter she sold advertising space in the south shore record a local newspaper for which she was paid commissions she also wrote a weekly drama review column for the same paper for which she was paid nominal amounts at the end of each year petitioners' accountant paul kreindler kreindler would ask arlene to prepare and submit to him handwritten statements reflecting her travel and other business_expenses as well as forms and or forms w-2 that she received from her employers including in atl beach tennis for the purpose of preparing schedule c to reflect arlene's commissions fees from writing and any other income- earning activities petitioners reported schedule c income from arlene's activities as follows year gross_receipts dollar_figure big_number big_number net profit dollar_figure big_number big_number petitioner used the money she earned to purchase art works-- mostly works on paper--and a fur jacket because harvey refused to give her money for these purposes arlene also used money she received from her father to buy one or two things arlene never received any large unusual or lavish gifts from her husband from the time harvey was with dreyfus and throughout the relevant years petitioners took an annual vacation at dorado beach in puerto rico during the years harvey was with dreyfus sales he traveled all over the world and arlene often went with him but they took only one vacation a year the vacation at dorado beach after that petitioners did not maintain a joint checking account and harvey took most of the responsibility for paying bills although he was often delinquent in doing so and as a result arlene had to confront unpaid tradesmen from time to time arlene had one or two savings accounts where she deposited her earnings but at no time had a checking account until when harvey gave her one from which she could pay household expenses other than this arlene never maintained any of the family's banking or business records any time arlene asked harvey a question about their family's financial affairs his stock reply was not now arlene knew that harvey sold tax_shelters but during the relevant years she was not privy to harvey's business which harvey refused to discuss with her and she never went to his office where she was not welcome in general she thought a tax_shelter was something like an ira and therefore legitimate petitioner's tax returns for many years including the relevant years have been prepared by kreindler a c p a who was at dartmouth college with harvey kreindler is also a social friend of harvey and arlene arlene liked kreindler and trusted him harvey did not explain petitioners' tax returns to arlene when he brought the returns for her to sign which occurred sometimes early in the morning when arlene was not at her best due to a chronic illness and sometimes late at night when she came in after reviewing a theater performance arlene would therefore call kreindler when she had questions kreindler would assure arlene that since he himself had signed the returns arlene could be assured that they were all right in petitioners sold their hewlett bay park house for dollar_figure it was arlene's understanding that petitioners had to sell the house to pay off taxes to the irs of the proceeds dollar_figure were used to buy a house in atlantic beach title to which arlene insisted be placed in her name alone because she didn't know what harvey's obligations were and she wanted to be protected against claims of his creditors the increase in the value of the hewlett bay park house from approximately dollar_figure when purchased in to approximately dollar_figure when sold in was unrelated to petitioners' putative tax savings from tax_shelter deductions in the relevant years arlene received the proceeds from the sale of certain property which her father had owned and on which she had paid approximately dollar_figure per year nominal real_estate_taxes for a number of years but of the amount she received she gave harvey dollar_figure to pay irs taxes she also used most of the money to pay her father's nursing home expenses and kept dollar_figure which she used to rehab the atlantic beach house the art work which arlene bought with her own earnings had a total cost over the years of less than dollar_figure when arlene applied for a home improvement loan on the atlantic beach house on date the balance_sheet supporting her application_for a variable rate dollar_figure loan reflected a dollar_figure value for her art collection the balance_sheet also reflected a dollar_figure value for personal_property petitioners' household furnishings including furniture silverware and china were all items which arlene received from her parents and grandparents who were antique dealers or which petitioners received as wedding presents sec_6013 provides opinion e spouse relieved of liability in certain cases -- in general under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement in sec_424 of publaw_98_369 98_stat_801 amended the code to provide that current sec_6013 is applicable to all taxable years to which the internal_revenue_code of applies which includes and respondent concedes that petitioner satisfies the sec_6013 and b and e elements of the innocent spouse requirements for the relevant years sec_6013 relates to understatements exceeding a specified percentage of the putative innocent spouse's income therefore the two elements of the innocent spouse requirements remaining in dispute are whether petitioner had the kind of knowledge referred to in subparagraph c and whether under the facts of this case there would be the type of inequity referred to in subparagraph d in reaching our conclusions as to arlene's liability we are substantially aided by guidelines provided by the recent decisions of the u s court_of_appeals for the second circuit the court to which this case would ordinarily be appealed in 53_f3d_523 2d cir affg in part revg in part and remanding in part tcmemo_1993_549 and 992_f2d_1256 2d cir affg tcmemo_1992_228 in friedman v commissioner f 3d pincite the court_of_appeals stated the issue in that case in a way that also succinctly states the issue in this case to wit whether an individual is entitled to assert the innocent spouse defense to avoid joint tax_liability for tax transactions of which he or she was aware but did not thoroughly understand we take the liberty of quoting at some length from the friedman case because we believe it appropriately points the way to a resolution of our case the innocent spouse exemption was not designed to protect willful_blindness or to encourage the deliberate cultivation of ignorance extravagant tax savings may alert even a financially unsophisticated spouse to the possible improprieties of a tax scheme nevertheless we recognize that in the bewildering world of tax_shelter deductions few experts let alone laypersons easily discern the difference between a fraudulent scheme and an exceptionally advantageous legal loophole in the tax code there is a common sense limit we think to a spouse's duty_of investigation in those circumstances where the more financially sophisticated spouse invokes the support of tax experts and accountants in asserting an improper deduction the wife claiming status as an innocent spouse under such circumstances must persuade the fact- finder that she had no reason to suspect that what her more financially sophisticated husband did was wrong in short an innocent spouse is one who despite having made reasonable efforts to investigate the accuracy of the joint_return remains ignorant of its illegitimacy id in friedman v commissioner supra the husband was a financially successful mortgage broker and the wife was a widowed mother of two who prior to the couple's marriage had been the future husband's secretary the court_of_appeals considered the couple's lifestyle as one which could be characterized as lavish made possible by the husband's business success the substantial understatements of tax on the returns in question resulted from the husband's participation in a computer-leasing transaction that the court described as a complex international tax_shelter friedman v commissioner supra pincite the wife was aware of the transaction but did not understand it and because of her husband's business acumen assumed it to be legitimate the court_of_appeals in the friedman case applied the test enunciated in hayman v commissioner supra that required a taxpayer to establish that she or he did not know and did not have reason to know that the deduction would give rise to a substantial_understatement friedman v commissioner supra pincite the court_of_appeals in hayman listed four factors to consider in deciding whether a reasonably prudent person in the innocent spouse's position at the time she signed a return should have known that the return contained a substantial_understatement hayman v commissioner f 2d pincite according to hayman a court should look at the level of education and the knowledge and experience in the family's business and financial affairs attained by the spouse claiming to be innocent whether the family's current standard of living was lavish compared to past levels of income and expenditures and the conduct of the culpable spouse in concealing the true state of the family's finances from the innocent spouse friedman v commissioner supra pincite we have made detailed findings_of_fact many of which encompass the hayman case factors and no useful purpose is served by rehashing these facts in detail but in our view when the hayman four factors are applied in our case petitioner satisfies the requirement of subparagraph c that in signing the return she did not know and had no reason to know that there were substantial understatements petitioner while well educated devoted most of her time to her interest in the arts--graphic arts and the theater-- and her work experience as a space salesman for a small local newspaper did nothing to fit her for an understanding of business matters on anything like a sophisticated level petitioner had no role whatever in the family's financial affairs beyond at most making cash payments for household expenses harvey simply refused to discuss finances with petitioner and systematically excluded her from his business affairs at least the business affairs which he conducted after he left dreyfus in well before the relevant years whatever petitioner spent to indulge her own taste for art and afford herself a few small luxuries she paid for out of her own meager earnings she in fact gave harvey money to pay irs taxes out of money she received from her father and used additional funds from that source to rehab the smaller house into which petitioners were forced to move after tax deficiencies required them to sell their larger more comfortable house in hewlett park nothing in the record would lead one to believe that petitioners' lifestyle was lavish either before during or after the relevant years while petitioner conceded that hewlett bay park is considered to be a wealthy area she also testified that the couples' house on piermont avenue was at the low end we perceive no reason to question the truthfulness of her testimony on this point and respondent's counsel did not challenge it harvey and his friend kreindler repeatedly kept from arlene the truth about the tax_shelter deductions that were being claimed on the couple's returns for the relevant years and systematically refused to explain the returns to arlene or give any meaningful answers to any questions she from time to time asked as stated in friedman the fact that the innocent spouse- taxpayer knows of the existence of a tax_shelter and the deductions it hopefully gives rise to does not itself establish that she cannot meet the lack of knowledge requirement of sec_6013 friedman v commissioner supra pincite in the case before us petitioner testified that she knew that harvey was in the business of selling tax_shelters but was unaware that he was investing in them himself while this profession of lack of knowledge is of course self-serving petitioner's additional testimony rings true namely that she was led to believe at least during the relevant years that tax_shelters were on the up and up and were like iras a legitimate way to save taxes in the era that encompassed the years individuals far more financially sophisticated than petitioner let themselves believe that the tooth fairy in the guise of a tax_shelter would bring them substantial wealth at little or no cost to themselves which would be entirely paid for out of the national fisc as tax savings we therefore hold that petitioner had no reason to know that the returns for the relevant years contained substantial understatements of tax to meet the fourth requirement imposed by sec_6013 to validate an innocent spouse claim the taxpayer must establish that it would be inequitable to hold her liable for the substantial understatement-related deficiency sec_6013 one of the factors to be considered is whether the innocent spouse received significant benefits as a result of the understatements friedman v commissioner f 3d pincite sec_1 b income_tax regs normal support measured by the circumstances of the parties is not considered a significant benefit for purposes of this determination id 93_tc_355 there is no evidence that petitioner received any unusual benefit from the tax_shelter deduction harvey controlled the family finances and did not allow petitioner to have access to the couple's money beyond that which he harvey chose to give her even if part of the understatements did inure to petitioner's benefit such benefit did not exceed normal support at the trial respondent attempted to attach significance to the fact that in petitioners sold their hewlett bay park house for dollar_figure which they had purchased in for approximately dollar_figure since the record contains no indication that the house was in any way enhanced by the money generated by tax savings in the relevant years we cannot attribute a tax generated benefit to arlene in connection with the increased value of the house increases in values merely through inflation which in this case would also include not only the house but also the house furnishings and the art collection have no apparent significance in the determination of whether petitioner received any benefit from the understatement another factor to be considered is whether the spouses have been divorced flynn v commissioner supra pincite sec_1 b income_tax regs given the couple's uneasy relationship throughout their marriage we do not attach particular significance to the fact that they have remained together petitioner characterized her marriage as not one made in heaven and testified that because of her chronic health problem which appears to have persisted throughout most of her adult life she couldn't think of leaving because how was i going to take care of myself petitioner first discovered in that harvey had been sheltering his income in the relevant years other recent cases have considered the impact and reliability of a spouse's promise to pay any_tax deficiencies resulting from grossly_erroneous_items see eg friedman v commissioner tcmemo_1995_576 on remand from f 3d stiteler v commissioner tcmemo_1995_279 foley v commissioner tcmemo_1995_16 but in the instant case the record only reveals a struggle by both spouses to pay unidentified federal tax bills with arlene contributing dollar_figure at one point from money received from her father and the couple selling their comfortable home to raise cash with which to pay other income_tax bills thus the fact that the couple was not divorced or separated appears at best to be a neutral factor in determining the inequity question and we afford it no negative significance taking into account all the facts and circumstances we conclude and hold that it would be inequitable to hold petitioner liable for the substantial understatements in the relevant years for the foregoing reasons we hold that petitioner arlene epstein is an innocent spouse within the meaning of sec_6013 as to that part of the deficiencies in income_tax for the relevant years attributable to the grossly_erroneous_items of her spouse petitioner harvey epstein decision will be entered under rule
